Citation Nr: 0833180	
Decision Date: 09/26/08    Archive Date: 10/02/08

DOCKET NO.  04-32 622	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Waco, 
Texas


THE ISSUE

Entitlement to service connection for a low back disability.



REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, 
Attorney at Law



ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel




INTRODUCTION

The veteran served on active duty for training from March 4, 
1986 to April 7, 1986.  

This matter originally came before the Board of Veterans' 
Appeals (hereinafter Board) on appeal from a February 2004 
rating decision, by the Waco, Texas, Regional Office (RO), 
which determined that new and material evidence had not been 
submitted to reopen a previously denied claim of entitlement 
to service connection for a back disorder.  In March 2006, 
the Board remanded the case to the RO for further 
development.  Subsequently, in an October 2006 decision, the 
Board reopened the back disorder claim and remanded the case 
to the RO for further development.  

The veteran appealed the Board's decision to the U.S. Court 
of Appeals for Veterans Claims (Court).  In a May 2008 order, 
the Court granted the parties' Joint Motion to vacate and 
remand the Board's October 2006 decision.  Pursuant to the 
actions requested in the Joint Motion, the issue of 
entitlement to service connection for a low back disorder was 
remanded to the Board for development and readjudication 
consistent with the directives contained therein.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.  


REMAND

Pursuant to the April 2008 Joint Motion for Remand, and upon 
preliminary review of the record with respect to the 
veteran's claim for service connection for a back disability, 
further development is required prior to final appellate 
review.  

The Board determines that further development is warranted in 
the instant case, as the medical opinion of record is 
inadequate for the Board to fairly adjudicate this appeal.  
See 38 C.F.R. § 20.901(a).  In their joint motion filed in 
April 2008, the parties to this appeal agree that the Board 
failed to address the issue of whether the May 2007 VA 
examiner's opinion was adequate for rating purposes.  The 
parties note that the medical evidence addressing the issue 
of whether the veteran's current back disability is related 
to service was both conflicting and inadequate; they point 
out that the examiner who conducted the May 2007 examination 
appears to reach two conflicting conclusions.  Significantly, 
they noted that the May 2007 VA opinion seems to conclude 
that the veteran has a continuity of symptomatology between 
his inservice injury and his current back pain.  However, in 
contrast to this conclusion, the examiner determined that it 
is less likely than not that the veteran's current back 
problems are related to military service.  

As noted in the joint motion, 38 C.F.R. § 4.2 (2007) provides 
that, if a medical report does not contain sufficient detail, 
the rating board must return the report as inadequate for 
evaluation purposes.  Joint motion at 2.  If the report is 
inadequate and neither the RO nor the Board returns it to the 
evaluator, such inaction constitutes remandable error.  See 
Bowling v. Principi, 15 Vet. App. 1, 12 (2001).  

The Court has also stated that, when the medical evidence is 
inadequate, VA must supplement the record by seeking an 
advisory opinion or ordering another medical examination.  
See Colvin v. Derwinski, 1 Vet. App. 171 (1991).  In light of 
the inadequacy of the May 2007 medical opinion, the Board 
must remand the appeal for further development.  

To ensure that VA has met its duty to assist and to ensure 
full compliance with due process requirements, the Board must 
REMAND this case to the RO via the Appeals Management Center 
(AMC), in Washington, D.C., for the following action: 

The veteran should be afforded a VA 
medical examination by a physician to 
determine the etiology of any current low 
back disability.  The examination should 
include any tests or studies, including 
X- rays that are deemed necessary for an 
accurate assessment.  The examiner should 
conduct an examination of the back and 
provide a diagnosis for any pathology 
found.  The examiner should also provide 
an opinion on whether any currently 
diagnosed low back disorder is at least 
as likely as not (a probability of 50 
percent or greater) etiologically related 
to the veteran's service.  That opinion 
should be based on sound medical 
principles and review of the evidence in 
the claims file.  The examiner should 
provide the rationale for his/her 
opinion.  

After the above actions have been accomplished, the case 
should be returned to the Board for further appellate 
consideration, if otherwise in order.  No action is required 
of the veteran until she receives further notice.  The 
purposes of this REMAND are to further develop the record and 
to the accord the veteran due process of law.  By this 
remand, the Board does not intimate any opinion, either 
factual or legal, as to the ultimate disposition warranted in 
this case.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).  



_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



